Case 2:17-cv-06108-MWF-JPR Document 64 Filed 10/08/18 Page 1 of 3 Page ID #:546




   1 Dan Jacobson, State Bar No. 134978
     dlj@jacobsonlawyers.com
   2 Ronak Patel, State Bar Number 296296
   3 rp@jacobsonlawyers.com
     JACOBSON & ASSOCIATES
   4 1352 Irvine Boulevard, Suite 205
   5 Tustin, California 92780
     Tel: (714) 505-4872
   6
   7 Attorneys for Defendant and Crossclaimant,
     Michael Cohen
   8
   9
  10                           UNITED STATES DISTRICT COURT
  11          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  12
  13 BEATBOX MUSIC, PTY, LTD.,                  Case No. 2:17-cv-6108-MWF (JPRx)
  14                                            Assigned to the Hon. Michael W.
                  Plaintiff,                    Fitzgerald
  15        vs.
  16 LABRADOR ENTERTAINMENT,                    JOINT STATUS REPORT
  17 INC., DBA SPIDER CUES MUSIC
     LIBRARY, a California corporation,         Action Filed:      August 17, 2017
  18
                Defendants.                     Cross-Claim Filed: November 21, 2017
  19                                            Action Stayed:     April 10, 2018
     MICHAEL COHEN, an individual,
  20
                Cross-Complainant,
  21
           vs.
  22
     LABRADOR ENTERTAINMENT
  23 INC., D/B/A SPIDER CUES MUSIC
  24 LIBRARY, a California Corporation,
  25            Cross-Defendant.

  26
  27
  28

                                      JOINT STATUS REPORT
Case 2:17-cv-06108-MWF-JPR Document 64 Filed 10/08/18 Page 2 of 3 Page ID #:547




   1               Pursuant to the Court’s April 10, 2018 Order, the parties to this action, Plaintiff
   2 Beatbox Music Pty, Ltd., and Defendants Labrador Entertainment, Inc. d/b/a Spider
   3 Cues Music Library, Noel Palmer Webb, and Michael Cohen, hereby submit this Joint
   4 Report:
   5               No Change in Status Has Occurred.
   6               There are no changes to the status of the case as that status was previously
   7 reported in the July 9, 2018 Joint Report, and the July 23, 2018 Supplemental Joint
   8 Status Report. The Parties remain awaiting the New Zealand Court of Appeal’s
   9 decision on the appeal of the underlying New Zealand Litigation.
  10
  11 DATED: October 8, 2018                       JACOBSON & ASSOCIATES
                                                     Dan Jacobson
  12
                                                     Ronak Patel
  13
                                                  By:        /s/ Ronak Patel
  14
                                                             Ronak Patel
  15                                              Attorneys for Defendant and Crossclaimant,
  16                                              Michael Cohen

  17
       DATED: October 8, 2018                     BROWNE GEORGE ROSS LLP
  18                                                 Guy C. Nicholson
  19                                                 Carl Alan Roth
  20
  21                                              By:        /s/ Carl A. Roth
                                                             Carl Alan Roth
  22                                              Attorneys for Defendants
  23                                              Labrador Entertainment, Inc. and
                                                  Noel Palmer Webb
  24
  25                                [Signatures Continue on Next Page]
  26
  27
  28
       1082068.2                                        -1-              Case No. 2:17-cv-6108-MWF (JPRx)
                                              JOINT STATUS REPORT
Case 2:17-cv-06108-MWF-JPR Document 64 Filed 10/08/18 Page 3 of 3 Page ID #:548




   1 DATED: October 8, 2018            BLAISE & NITSCHKE, P.C.
                                          Heather L. Blaise
   2
   3
                                       By:        /s/ Heather L. Blaise
   4                                              Heather L. Blaise
   5                                   Attorneys for Plaintiff Beatbox Music, Pty, Ltd.
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1                                     -2-            Case No. 2:17-cv-6108-MWF (JPRx)
                                   JOINT STATUS REPORT
